Allowable Subject Matter
Claims 1-20 are allowed.
Independent claims 1, 8  and 15 discloses:  receiving a plurality of event indications, wherein each respective event indication of the plurality of event indications corresponds to a respective failure in a computing system; training a plurality of machine learning (ML) models based on combinations of event indications in the plurality of event indications; evaluating the plurality of ML models to generate a respective quality score for each respective ML model of the plurality of ML models; defining an ensemble of ML models from the plurality of ML models, based on identifying ML models of the plurality of ML models with corresponding quality scores exceeding a predefined threshold; processing current data logs from the computing system using the ensemble of ML models; and upon determining that any ML model of the ensemble of ML models predicted a failure based on the current data logs, generating an alert.
Prior art fails to disclose: evaluating the plurality of ML models to generate a respective quality score for each respective ML model of the plurality of ML models; defining an ensemble of ML models from the plurality of ML models, based on identifying ML models of the plurality of ML models with corresponding quality scores exceeding a predefined threshold; processing current data logs from the computing system using the ensemble of ML models; and upon determining that any ML model of the ensemble of ML models predicted a failure based on the current data logs, generating an alert.
Prior art Delange (US 10,613,962) discloses a failure prediction subsystem may obtain metrics information from a set of servers, the metrics information including measurements of the operation of the set of servers. The failure prediction subsystem may then determine a mean time between failures for at least one server of the set of servers by at least providing a portion of the metrics information as an input to a machine learning algorithm. The machine learning algorithm may output a mean time 
Prior art Ahachi (US 2015/0227447) a failure predictive system, including a collection unit that collects information with respect to a job implemented in a monitored apparatus and information with respect to a job to be implemented, a calculating unit that calculates a probability of a failure occurrence in the monitored apparatus based on information with respect to the implemented job and information with respect to the job to be implemented which are collected by the collection unit, and an output unit that outputs information based on the probability when the probability calculated by the calculating unit is over a threshold value (Abstract).
Prior art Marcus (US 2016/0162779) discloses A method of machine learning for generating a predictive model of a response characteristic based on historical data elements using a processor may include receiving historical data elements and historical values for the response characteristic related to uses of the historical data elements in web pages. A plurality of key-value pairs may be generated defining values of a plurality of predefined features representing properties of the historical data elements. Each of a plurality of n features may be represented by an axis in an n-dimensional space are extracted from the historical data elements. The extracted plurality of key-value pairs for each historical data element may be projected onto the n-dimensional space. The plurality of vectors may be input into a model generator to generate a predictive model predicting a value of the response characteristic for a new data element (Abstract). 
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113